Per Curiam:
The evidence on the trial below was different from what was presented on the record when the case was here before. Our brother Sterrett, in the opinion in the cáse, said: “ If there had been evidence to show that he [the agent] delivered any whiskey in the latter [Mercer] County, or agreed to do so, and his agreement was carried out by his principal, a different case would be presented.” Jacobson’s testimony was certainly to this effect. The case, therefore, was properly submitted to the jury. The special plea of the defendant was rightly overruled, under the act of March 31st, 1860, § 61.
Judgment affirmed.